Citation Nr: 0907943	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-36 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as due to 
Agent Orange.

4.  Entitlement to service connection for heart disease, to 
include as secondary to diabetes mellitus or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to September 
1969.

By rating action dated in January 1982, the Regional Office 
(RO) denied the Veteran's claim for service connection for 
hypertension.  He was notified of this determination and of 
his right to appeal by a letter dated the following month, 
but a timely appeal was not received.  Service connection for 
hypertension was again denied by the RO in December 1986, but 
there is no indication that he was informed of this decision.  
The Veteran sought to reopen his claim for service connection 
for hypertension in April 2006.  

In an April 2007 rating decision, the RO concluded that new 
and material evidence had not been submitted, and the 
Veteran's claim for service connection for hypertension 
remained denied.  In addition, the RO denied service 
connection for diabetes mellitus, peripheral neuropathy, and 
a heart disorder.  The Veteran filed a timely appeal to the 
Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  An unappealed January 1982 determination denied service 
connection for hypertension because it was not shown in 
service or within one year thereafter.

2.  The evidence added to the record since the January 1982 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for hypertension.

3.  The Veteran did not serve in the Republic of Vietnam and 
there is no record of herbicide exposure during his service 
in Korea.

4.  Diabetes mellitus was initially documented many years 
after service, and there is no clinical evidence to link it 
to service.

5.  Peripheral neuropathy of the lower extremities, if 
present, was first shown many years after service, and is not 
etiologically related to service.

6.  Heart disease was first shown many years after service, 
and there is no competent medical evidence to link it to 
service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's decision of January 1982, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

2.  The evidence received since the January 1982 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service, may not be 
presumed to have been so incurred or aggravated, nor is 
peripheral neuropathy of the lower extremities proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

5.  Heart disease was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, nor is heart disease proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In May and November 2006 letters, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter also advised the Veteran that new and material 
evidence was needed to reopen the claim for service 
connection for hypertension, and provided notice to the 
appellant regarding the basis for the prior denial of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In addition, both letters advised the Veteran of the evidence 
needed to establish a disability rating and effective date 
for the claims on appeal.  The case was last readjudicated in 
November 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, private and VA 
medical records, and the testimony of the Veteran at a 
hearing before the undersigned.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
by providing testimony at a Board hearing.  Thus, the Veteran 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran was informed 
that his claim for service connection for hypertension was 
denied in a January 1982 rating action.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the Court cases regarding finality, the additional evidence 
submitted since that determination.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for hypertension in 1982 on the basis that it was 
not present during service or within one year thereafter.  

The evidence of record at the time of the January 1982 rating 
action included the service treatment records and VA medical 
records.  In this regard, the Board notes that blood pressure 
was 156/80 on an annual examination in July 1968.  When seen 
for unrelated complaints in February 1969, the Veteran's 
blood pressure was 170/98.  On a July 1969 report of medical 
history, the Veteran denied having high blood pressure.  The 
vascular system was evaluated as normal on the separation 
examination in July 1969.  Blood pressure was 148/78.  

VA outpatient treatment records disclose that blood pressure 
was 150/90 in November 1976.  The Veteran was seen in 
September 1981.  It was indicated that he was started on 
medication for increasing blood pressure at that time. In 
October 1981, his blood pressure was 126/94.  The assessment 
was blood pressure, uncontrolled.  

The evidence received since the January 1982 determination 
includes private and VA medical records.  Following a VA 
general medical examination in October 1986, the diagnosis 
was history of hypertension, not found on examination.  It 
was noted that the Veteran was not on any treatment for 
hypertension at that time.  The Veteran's blood pressure was 
142/90 when hospitalized by the VA in April 1990.  VA 
outpatient treatment records show a blood pressure of 
182/104, and the diagnostic impression was hypertension.  
Subsequent records continue to reflect that the Veteran has 
hypertension.

During the hearing, the Veteran testified that hypertension 
was diagnosed around 1974 or 1975.  

The additional evidence demonstrates that the Veteran has 
hypertension that was initially manifested many years 
following service.  The fact remains that a diagnosis of 
hypertension was of record at the time of the January 1982 
determination, and the evidence submitted in conjunction with 
the current claim merely confirms that such a disability is 
present.  

As such, the deficiency noted as the basis for the prior 
final denial remains unestablished.  There is no medical 
evidence suggesting that the appellant has hypertension that 
was present in service or within one year thereafter, nor has 
an opinion linking hypertension to service been provided.  
Thus, the additional evidence does not raise a reasonable 
possibility that the Veteran has hypertension that is related 
to service, when considered in conjunction with the record as 
a whole.  The Board concludes, therefore, that the evidence 
is not new and material, and the claim for service connection 
for hypertension is not reopened.

	II.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus, organic disease of the nervous system, or 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A.  Diabetes mellitus and peripheral neuropathy of the lower 
extremities, to include as due to Agent Orange 

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, is presumed to have 
been exposed to an herbicide agent during that service.  When 
such a veteran develops type II diabetes mellitus to a degree 
of 10 percent or more within the specified period, the 
disorder may be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  In addition, the Department of 
Defense acknowledges the use of herbicides for specific units 
that served in areas along the Demilitarized Zone (DMZ) in 
Korea between April 1968 and July 1969.

The Veteran's primary contention is that he was exposed to 
Agent Orange while serving in Korea.  Service personnel 
records confirm that the Veteran served in Korea from January 
to September 1969.  He served with the 121st Evacuation 
Hospital.  These records also reflect that his principal duty 
in Korea was as a brace specialist.  Nevertheless, the 
objective evidence of record fails to show that the Veteran 
was exposed to Agent Orange while serving in Korea as there 
is no record of him being in one of the specified military 
units that served in areas along the DMZ in Korea.  The VA 
has contacted the National Personnel Records Center on 
several occasions to attempt to verify the Veteran's claimed 
exposure to herbicides.  However, following the most recent 
attempt, the National Personnel Records Center responded in 
January 2007 that there were no records of exposure to 
herbicides.  While the Veteran contends a flight in which he 
was accompanying patients landed in Vietnam, the TDY orders 
submitted to establish such show only that the plane stopped 
in Japan.  The Veteran has also contended that he was a 
medic, but his personnel records reflect that he was a brace 
specialist.  There is, therefore, no objective evidence that 
the Veteran was exposed to herbicides during service.  Since 
he did not serve in Korea with a unit that has been 
determined to have been exposed to Agent Orange, and since he 
did not serve in Vietnam, the presumptions of 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2008) are inapplicable.  

The service treatment records are negative for complaints or 
findings pertaining to diabetes mellitus or peripheral 
neuropathy of the lower extremities.  The Veteran completed a 
diabetes mellitus questionnaire in April 2006 and reported 
that he had been diagnosed with the disease in 1990.  While 
it is not entirely clear when it was first shown, it is not 
disputed that diabetes mellitus was initially documented many 
years after service.  

Similarly, VA outpatient treatment records show that the 
Veteran was seen in August 1990 for complaints weakness of 
the right side of his face.  An examination revealed 0 ankle 
jerk bilaterally.  The pertinent assessment was peripheral 
neuropathy.  It was noted in July 2004, that the Veteran had 
a past medical history significant for West Nile Virus.  He 
had complaints of bilateral knee pain and a burning sensation 
in his feet.  The assessment was that the bilateral lower 
extremity paresthesias might benefit from an 
electromyogram/nerve conduction study to assess if the 
peripheral neuropathy was related to West Nile Virus versus 
radiculopathy.  

The fact remains that the only evidence supporting the 
Veteran's claim consists of his statements.  In contrast, the 
record shows that diabetes mellitus and peripheral neuropathy 
of the lower extremities were first identified many years 
following service, and there is no clinical evidence relating 
either disability to service.  Since the Veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Although the record demonstrates that a current disability is 
present, there is no evidence of diabetes mellitus or 
peripheral neuropathy of the lower extremities in service, 
nor is there any evidence that either of these conditions 
manifested within a year of service.  In addition, the 
Veteran's service records do not indicate that he served in 
an Army unit that was exposed to herbicides or Agent Orange 
while serving in Korea, nor is there objective evidence 
establishing such exposure.  The Board finds, accordingly, 
that the preponderance of the evidence is against the claims 
for service connection for diabetes mellitus or peripheral 
neuropathy of the lower extremities, to include as due to 
exposure to Agent Orange.

B.  Heart disease 

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran has not argued, and the evidence does not 
otherwise establish, that heart disease was present during 
service or within one year thereafter.  Rather, he claims 
that it is related either to hypertension or diabetes 
mellitus.  

The service treatment records are negative for complaints or 
findings pertaining to cardiovascular disease.  The heart and 
vascular system were evaluated as normal on the separation 
examination in July 1969.  An August 2003 cardiac ultrasound 
revealed left ventricular hypertrophy.  The Veteran was 
admitted to a private hospital in February 2006 for chest 
pain.  It was noted that a thallium scan prior to admission 
demonstrated an inferior scar with peri-infarct ischemia.  

Since service connection has not been established for 
diabetes mellitus or hypertension, and because heart disease 
was not documented during service or for many years 
thereafter (and has not been shown to be etiologically 
related to any of the Veteran's service-connected 
disabilities, nor has the Veteran so claimed), there is no 
clinical basis on which the Veteran's claim may be granted.  
The Board concludes that the medical findings are of greater 
probative value than the Veteran's allegations regarding the 
onset of heart disease.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
heart disease.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for hypertension, the 
appeal is denied.

Service connection for diabetes mellitus, to include as due 
to Agent Orange, is denied.

Service connection for peripheral neuropathy of the lower 
extremities, to include as due to Agent Orange, is denied.

Service connection for heart disease, to include on a 
secondary basis, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


